
	

115 S2357 IS: Accountability in Department of Veterans Affairs Scheduling and Consult Management Act
U.S. Senate
2018-01-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 2357
		IN THE SENATE OF THE UNITED STATES
		
			January 30, 2018
			Mr. Tester (for himself, Mrs. Murray, Mr. Blumenthal, and Mr. Manchin) introduced the following bill; which was read twice and referred to the Committee on Veterans' Affairs
		
		A BILL
		To require the Secretary of Veterans Affairs to review the processes and requirements of the
			 Department of Veterans Affairs for scheduling appointments for health care
			 and conducting consultations under the laws administered by the Secretary,
			 and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Accountability in Department of Veterans Affairs Scheduling and Consult Management Act.
		2.Processes and requirements for scheduling appointments for health care from Department of Veterans
			 Affairs
 (a)Processes and requirementsNot later than 60 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall submit to the Committee on Veterans' Affairs of the Senate and the Committee on Veterans' Affairs of the House of Representatives a description of the processes and requirements for scheduling appointments for health care from the Department of Veterans Affairs at the medical facility level to be used by the Department.
			(b)Training on processes and requirements
 (1)CertificationNot later than one year after the date of the enactment of this Act, the Secretary shall require individuals involved in the scheduling of appointments for health care from the Department to certify to the Secretary that the individual understands the processes and requirements described in subsection (a).
 (2)New employeesThe Secretary shall require all employees hired by the Department after the date of the enactment of this Act who are to be involved in the scheduling of appointments for health care from the Department to undergo training on the processes and requirements described in subsection (a) as part of the onboarding process.
				(c)Method To monitor compliance
 (1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary shall establish or maintain a method or tool to monitor and ensure that each medical facility of the Department complies with the processes and requirements described in subsection (a).
				(2)Use throughout Department
 (A)In generalThe Secretary shall require each medical facility of the Department to use the method or tool described in paragraph (1).
 (B)CertificationNot later than one year after the date of the enactment of this Act, the Secretary shall require the director of each medical facility of the Department to certify to the Secretary that the director is using the method or tool described in paragraph (1).
					(3)Audits
 (A)In generalNot less frequently than twice each year, the Secretary shall provide for the conduct of facility-level audits of the scheduling of appointments, which shall include recommendations for corrective action, including additional training, increased personnel, and such other resources as the Secretary considers necessary.
 (B)Transmittal to VHAAny audits conducted under subparagraph (A) shall be transmitted to the Under Secretary for Health of the Department so that the Under Secretary can—
 (i)strengthen oversight of those audits; (ii)monitor national policy on the scheduling of appointments throughout the Department;
 (iii)determine if a mobile deployment team is warranted; and (iv)develop a remediation plan to address issues uncovered by those audits.
 (4)Reporting of scheduling issuesThe Secretary shall require each director of a medical center of the Department— (A)to submit to the Under Secretary for Health, not less frequently than quarterly, a report containing any scheduling issues that are uncovered at that medical center;
 (B)to identify any corrective actions to be taken with respect to such issues, including increased training or hiring; and
 (C)to certify to the Secretary that the director is in compliance with requirements of subparagraphs (A) and (B).
					3.Administration of non-Department of Veterans Affairs health care
			(a)Certification of proper administration
				(1)Review
 (A)In generalThe Secretary of Veterans Affairs shall conduct a review of the staffing, training, and other requirements necessary to administer section 101 of the Veterans Access, Choice, and Accountability Act of 2014 (Public Law 113–146; 38 U.S.C. 1701 note) and any other community care program of the Department of Veterans Affairs.
 (B)ElementsThe review conducted under paragraph (1) shall include, with respect to each medical facility of the Department, an assessment of the type of positions required to be staffed, the number of such positions at the medical facility, and the number filled at the medical facility.
 (2)CertificationNot later than 180 days after the date of the enactment of this Act, and every 180 days thereafter, the Secretary of Veterans Affairs shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives the results of the review conducted under paragraph (1), including a certification that all staffing, training, and other requirements described in paragraph (1)(A) are fulfilled.
				(b)Scheduling of appointments
 (1)In generalThe Secretary shall be responsible for ensuring that appointments for health care from non-Department health care providers under the laws administered by the Secretary are scheduled.
 (2)Timeliness goalsNot later than 30 days after the date of the enactment of this Act, the Secretary shall establish timeliness goals for each step in scheduling an appointment for health care from a non-Department health care provider.
 (3)Measurement of timeliness for each facilityNot later than 120 days after the date of the enactment of this Act, the Secretary shall measure, for each medical facility of the Department, the time it takes from the date that a clinician of the Department determines that a veteran requires care from a non-Department health care provider to each of the following:
 (A)The date that the referral for care is sent to the non-Department health care provider. (B)The date that the non-Department health care provider accepts the referral.
 (C)The date that the appointment with the non-Department health care provider is made. (D)The date of the appointment with the non-Department health care provider.
 (E)Any other step that the Secretary determines necessary to measure. (4)Publication of data (A)In generalNot later than one year after the date of the enactment of this Act, the Secretary shall publish the data measured under paragraph (3), disaggregated by medical facility, on a publicly available Internet website of the Department.
 (B)UpdateNot less frequently than biweekly, the Secretary shall update the data published under subparagraph (A).
					(c)Comptroller General report
 (1)In generalBeginning not later than one year after the date of the enactment of this Act, the Comptroller General of the United States shall review compliance by the Secretary with the requirements of this section, including a review of the veracity of data published by the Secretary under subsection (b)(4).
 (2)CompletionNot later than three years after the date of the enactment of this Act, the Comptroller General shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives the results of the review conducted under paragraph (1).
				4.Administration of consultations for health care from Department of Veterans Affairs
			(a)Administration of outpatient consultation requests
 (1)National processNot later than 180 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall establish a national process to track and process outpatient clinical consultation requests.
 (2)TrainingNot later than one year after the date of the enactment of this Act, the Secretary shall ensure that all individuals involved in the process of scheduling outpatient clinical consultations are properly trained.
				(3)Certification
 (A)In generalThe Secretary shall ensure that directors of medical centers and Veterans Integrated Service Networks of the Department of Veterans Affairs certify compliance, on a quarterly basis, with the national process established under paragraph (1).
 (B)ElementsThe certification under subparagraph (A) shall include the following: (i)An assessment of whether consultations were appropriately processed.
 (ii)Data with respect to consultations as follows: (I)Consultations that were scheduled within the request window.
 (II)Duplicate consultation requests. (III)Consultations that were discontinued.
 (IV)Delays in consultations. (V)Consultations that were not properly closed.
 (iii)For consultations that were improperly discontinued, a description of remediation attempts.
						(4)Requests for mobile deployment teams
 (A)In generalA director of a medical center of the Department shall request from the Secretary a mobile deployment team under the program established under section 6 if the requirements of the national process established under paragraph (1) have not been met with respect to a facility under the jurisdiction of the director.
 (B)ReportNot less frequently than once every 180 days, the Secretary shall submit to the appropriate committees of Congress a report setting forth each request under subparagraph (A) during the period covered by the report, including an explanation of why a mobile deployment team was or was not provided, as the case may be.
					(b)Initial review
 (1)In generalThe Secretary shall review the processes and requirements of the Department with respect to consultations for health care under the laws administered by the Secretary.
 (2)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit to the appropriate committees of Congress a report on the results of the review conducted under paragraph (1).
 (c)Biannual reviewNot later than 180 days after the date of the enactment of this Act, and every 180 days thereafter, the Secretary shall conduct a review of consultations conducted at each medical facility of the Department that includes the following:
 (1)A review of the accuracy of the type of service, either administrative or clinical, that is inputted in the electronic health record.
 (2)A review of the accuracy of the type of consultation setting, either inpatient or outpatient, that is inputted in the electronic health record.
 (3)A review of the appropriateness of the level of urgency of the consultation that is inputted in the electronic health record.
 (4)A review of any delayed or unresolved consultations. (5)A determination of the timeliness of consultations based on guidance set forth by the Under Secretary for Health of the Department.
 (d)Appropriate committees of Congress definedIn this section, the term appropriate committees of Congress means— (1)the Committee on Veterans’ Affairs and the Committee on Appropriations of the Senate; and
 (2)the Committee on Veterans’ Affairs and the Committee on Appropriations of the House of Representatives.
				5.Measurement of timeliness for referrals for health care among health care providers or facilities
			 of Department of Veterans Affairs
 (a)In generalWith respect to referrals for health care between health care providers or facilities of the Department of Veterans Affairs, not later than 120 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall measure, for each medical facility of the Department, the time it takes from the date that a clinician of the Department determines that a veteran requires care from another health care provider or facility to each of the following:
 (1)The date that the referral for care is sent to the other health care provider or facility. (2)The date that the other health care provider or facility accepts the referral.
 (3)The date that the appointment with the other health care provider or at the other facility is made.
 (4)The date of the appointment with the other health care provider or at the other facility. (5)Any other step that the Secretary determines necessary to measure.
 (b)Publication of dataNot later than one year after the date of the enactment of this Act, the Secretary shall publish the data measured under subsection (a), disaggregated by medical facility, on a publicly available Internet website of the Department.
			6.Examination of health care consultation and scheduling positions of Department of Veterans Affairs
			(a)Proper grading of consultation and scheduling positions
 (1)In generalThe Secretary of Veterans Affairs shall conduct an examination of health care positions of the Department of Veterans Affairs to determine whether health care positions involved in the consultation and scheduling processes are appropriately graded.
 (2)Submittal to CongressNot later than 120 days after the date of the enactment of this Act, the Secretary shall submit to the appropriate committees of Congress the results of the examination conducted under paragraph (1).
 (b)Review of onboarding processNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit to the appropriate committees of Congress—
 (1)a review of the onboarding process of individuals in health care positions described in subsection (a), including how long it takes to hire those individuals; and
 (2)a description of any changes that the Secretary has made or plans to make to improve that process. (c)Appropriate committees of Congress definedIn this section, the term appropriate committees of Congress means—
 (1)the Committee on Veterans’ Affairs and the Committee on Appropriations of the Senate; and (2)the Committee on Veterans’ Affairs and the Committee on Appropriations of the House of Representatives.
				7.Program to furnish mobile deployment teams to medical facilities that require assistance
 (a)In generalThe Secretary of Veterans Affairs shall establish a program to furnish mobile deployment teams of scheduling and medical personnel to medical facilities of the Department that require assistance.
 (b)ElementsIn furnishing a mobile deployment team to a medical facility under subsection (a), including the particular personnel to be included, the Secretary shall consider the following elements:
 (1)The scheduling needs of the facility. (2)The unfilled medical positions at the facility.
 (3)The number of open consultations at the facility. (4)The results of scheduler audits conducted under section 2(d)(3).
 (5)Requests under section 4(a)(4) for mobile deployment teams due to a failure of the facility to meet consultation requirements.
 (6)Such other elements as the Secretary considers necessary for effective oversight of the program established under subsection (a).
 (c)Completion of dutyIn carrying out the program under this section, the Secretary shall require each mobile deployment team furnished to a medical facility under subsection (a) to develop a remediation plan that, upon completion, terminates the deployment of the team to that facility.
